DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Fig. 4 and Subspecies AA, Fig. 5, claims 1-17 in the reply filed on 1/3/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sensor”, “a timer”, “the housing drops into a countertop like a sink”, and “a shut off valve is mounted either on the pipe or in a remote location” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drainage means” in claim 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a drainage means corresponds to a drain (Paragraph 0049 of the published application).	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “critical” in claim 8 is a relative term which renders the claim indefinite. The term “critical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the nature of the temperature or level of water, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erbs (US 20160370061) in view of Almblad (US 20180207305).
Regarding claim 1, Erbs teaches an apparatus for melting ice (Fig. 1, paragraph 0044) comprising: a. An ice bin structure (31) containing ice (ice, paragraph 0040), the ice bin structure comprising a housing (housing for 31, Fig. 1) with four walls (four walls for 1, Fig. 1), a floor (understood 31 would have a floor); 
Erbs teaches the invention as described above but fails to explicitly teach a nozzle assembly structure comprising a pipe as well as a head structure.
However, Almblad teaches a nozzle assembly structure comprising a pipe (conduits, paragraph 0253) as well as a head structure (1180, corresponds to 39 of Erbs) to provide an ice making system that includes a de-scaling system which avoids or reduces the problems of the conventional de-scaling processes.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Erbs to include a nozzle assembly structure comprising a pipe as well as a head structure in view of the teachings of Almblad to provide an ice making system that includes a de-scaling system which avoids or reduces the problems of the conventional de-scaling processes. 
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach the pipe is oriented such so as to penetrate the bottom end of one of the side walls, run upwards though such sidewall and close to the top of such wall, exiting the wall perpendicularly to meet the head structure 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the _the pipe is oriented such so as to penetrate the  as this is a known and suitable arrangement for pipes in the art.  Further, it is a matter of engineering design to arrange the ----pipes in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the pipes to the claimed limitation as Almblad teaches this arrangement is a known and suitable arrangement in the art (see Fig. 11 of Almblad).
Regarding claim 5, the combined teachings teach the pipe is connected to a building supply line (1370 of Almblad), such supply line further comprising a back flow preventer (1365 of Almblad, one of ordinary skill in the art would recognize 1365 is capable of being a back flow preventer because this type of structure is common in water supply lines).
Regarding claim 6, the combined teachings teach wherein a shut off valve is mounted either on the pipe (101a of Erbs).
Regarding claim 7, the combined teachings teach a sensor (senor, paragraph 0277-0278, 0375 of Almblad) is placed within the inner walls of the housing (one of ordinary skill in the art would recognize the sensor is capable of being placed within the walls of the housing).
Regarding claim 8, the combined teachings teach the sensor sets off an alarm when the water reaches a level or temperature (paragraphs 0277-0278 of Almblad, 
Regarding claim 9, the combined teachings teach a timer (controller monitors the time, paragraph 0276 of Almblad) is connected on top of or close to the shut off valve (while the location of the controller of Almblad is not disclosed one would recognize the controller could be placed close to the valves).
Regarding claim 10, the combined teachings teach the timer goes off after a certain predetermined time, causing the shutoff valve to turn off the water supply (paragraph 0276, 0319, 0330-0331 of Almblad).
Regarding claim 11, the combined teachings teach the head structure directs a jet steam of water towards the ice located in the housing of the ice bin stricture (Fig. 1 of Erbs).
Regarding claim 12, the combined teachings teach the angle of orientation of the head structure is between 30-80 degrees (Fig. 1 of Erbs, while the angle is not explicitly taught for 39 to spray the surface of 31 the angles would be covered by the spray direction).
Regarding claim 13, the combined teachings teach wherein the angle of orientation causes a circular motion of liquid to formulate (Fig. 1 of Erbs, while the motion is not explicitly taught for 39 to spray the surface of 31 a circular motion is capable).
Regarding claim 14, the combined teachings teach wherein the formation of the circular steam causes further melting of the ice (melting, paragraph 0044 of Erbs).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erbs (US 20160370061) in view of Almblad (US 20180207305) and in further view of Landers (US 5397032).
Regarding claim 2, the combined teachings teach the invention as described above but fails to explicitly teach the housing drops into a countertop like a sink. 
However, Landers the housing drops into a countertop (counter, Col. 4, line 49) like a sink (Fig 1) to provide a drop-in ice bin with beverage dispensers.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of the combined teachings to include the housing drops into a countertop like a sink in view of the teachings of Landers to provide a drop-in ice bin with beverage dispensers. 
Regarding claim 3, the combined teachings teach the internals of the housing are insulated (ice bin is insulated, Col. 1, lines 5-8 of Landers).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erbs (US 20160370061) in view of Almblad (US 20180207305) and in further view of LoGioco (US 5090214).
Regarding claim 15, the combined teachings teach the invention as described above but fails to explicitly teach the nozzle assembly structure is removably attached to the outer peripherals of the walls of the housing. 

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of the combined teachings to include the nozzle assembly structure is removably attached to the outer peripherals of the walls of the housing in view of the teachings of LoGioco o provide a spray mate cooler that is simple and easy to use.
Additionally, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Regarding claim 16, the combined teachings teach the nozzle head is removably attached to the top of one of the walls of the housing structure via mechanical means (unnumbered attachment for nozzle illustrated in Fig. 2 of LoGioco).
Regarding claim 17, the combined teachings teach the nozzle head is made of rigid material  (Fig. 2 of LoGioco) but the nozzle angle is adjustable (Fig. 2 of LoGioco).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ro et al (US 20070169824) teaches it is known to use a backflow preventer in a refrigerator.
Sudhalkar (US 2013/0037114) teaches it is known to use a backflow preventer in water supply.
Pearson et al (US 20170114913) teaches it is known to use a backflow preventer in water supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763